I agree with the principal opinion that appellee did not bring appellant to trial within the statutory speedy trial time. InState v. Wood (1992), 81 Ohio App.3d 489, 492, 611 N.E.2d 418,420, the court wrote:
"We agree with the holding in State v. Clay, supra, that when new and additional charges arise from the same facts as did the original charge and the state knew of such facts at the time of the initial indictment, the time within which trial is to begin on the additional charge is subject to the same statutory limitations period that is applied to the original charge. Any other interpretation would clearly frustrate the purposes of the speedy trial statute. The state does not suggest there were any undiscovered facts relating to the events which led to the appellant's arrest."
In the instant case, there is no reason the state could not have charged appellant with improper handling of firearms in a motor vehicle when it initially charged appellant with driving under the influence and carrying a concealed weapon. The state knew of the facts surrounding the firearms at the time it lodged the driving under the influence charge and the carrying a concealed weapon charge. See Wood, supra; State v. Adams (1989),43 Ohio St.3d 67, 538 N.E.2d 1025; State v. DeLong (1990),70 Ohio App.3d 402, 591 N.E.2d 345; State v. Clay (1983), 9 Ohio App.3d 216, 9 OBR 366, 459 N.E.2d 609; State v. Bonarrigo
(1980), 62 Ohio St.2d 7, 16 O.O.3d 4, 402 N.E.2d 530. Thus, the time that elapsed during the pendency of the driving under the influence charge must be included in the speedy trial time calculation for the improper handling of firearms. Appellee did not bring appellant to trial within the statutory speedy trial time. *Page 520